PER CURIAM.
This is an appeal from an order dismissing two counts of the appellants’ complaint founded in strict liability and inverse condemnation. We affirm as to the count sounding in strict liability. § 768.28(1), Fla.Stat. (1991); Schick v. Florida Dep’t of Agriculture, 504 So.2d 1318 (Fla. 1st DCA), review denied, 513 So.2d 1060 (Fla.1987). The trial court dismissed the inverse condemnation count concluding such relief is inapplicable to personal property. We disagree. Flatt v. City of Brooksville, 368 So.2d 631 (Fla. 2d DCA 1979), cited with approval in In re Forfeiture of 1976 Kenworth Truck, 576 So.2d 261 (Fla.1990).
Affirmed in part, reversed in part, and remanded with instructions to reinstate Count VI and for further proceedings.
FRANK, C.J., and DANAHY and HALL, JJ., concur.